Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The following is in response to the amendments and arguments filed 1/3/2022 and 1/19/2022.   Claims 1-6, 9, 15 are pending.  Claims 7-8, 10-14, 16-27 are canceled (including the double occurrence of claim 22).

Specification
Applicant’s amendments to the abstract overcome the prior objections.

Claim Rejections - 35 USC § 112
Applicant’s amendments have overcome the prior 35 USC 112b rejection, as such, the rejection has been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claim 1-6, 9, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites determine one or more risk modification factors and determine a risk profile and segmentation for each of the plurality of insurance consumers. 
Claim 1-6, 9, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites determine one or more risk modification factors and determine a risk profile and segmentation for each of the plurality of insurance consumers. 
The claim as a whole recites a method of organizing human activity, specifically a fundamental economic process of insurance (data for insurance underwriting). The claimed invention is a method that allows for the determination of a segmentation of a plurality of insurance consumers for underwriting based on determined risk profiles determined from risk modification factors from collected and analyzed data which is a method of organizing  human activity (fundamental economic process of insurance underwriting). Thus, the claim recites an abstract idea. 
The mere nominal recitation of a generic processor, memory and predictive models does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea. The claim as a whole merely describes how to generally “apply” the concept of receiving and storing insurance claims data from multiple data sources to determine risk for underwriting in a computer environment. The claimed processor, memory and predictive model are recited at a high level of generality and are merely invoked as tools to perform an existing insurance data mining for  underwriting process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
The claim does not include additional elements, separately or in combination, that are sufficient to amount to significantly more than the judicial exception (Step 2B). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.  The claim is not patent eligible.
Each of the limitations of  the claims recite abstract ideas as identified in Step 2A(i), and none of the limitations integrate the management of interactions between people into a practical application as determined under one or more of the MPEP sections cited above in Step 2A (ii). The claim as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.  
On this record, applicants have not shown under the guidance of Manual of Patent Examining Procedure section 2106.05(a) (“Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”) or section 2106.05(e) (“Other Meaningful Limitations”). See MPEP §§ 2106.05(b) (Particular Machine) and 2106.05(c) (Particular Transformation).  
Therefore, the abstract idea is not integrated into a practical application, and thus the claim is directed to the judicial exception.
	As noted previously, the claim as a whole merely describes how to generally “apply” the concept of determining a risk profile for insurance underwriting in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible. 
Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
  Further, the elements of the dependent claims (claims 2-6 are directed to types of data received, segmentation comprised a plurality of affiliated groups, claim 15 are directed to transmitting data and do not improve the functioning of the computer or the technology) do not cause the independent claims to be eligible and are therefore rejected for similar reasoning as claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mullins (US 2011/0040582 A1).
 	Specifically as to claim 1, Mullins discloses a computer system including a processor and a memory, the memory containing software instructions configuring the system to perform acts including (10039] The client computer 102 has a processor 202 and a communication interface 204, which allows the client computer 102 to communicate over the communication network 108 (shown in FIG. 1 ) ... The client bus 208 provides internal communication between the processor 202, the user interface 210, the communication interface 204, and the memory 206): 
receive a first data set from one or more insurance data sources ([001 OJ The application process may access data from multiple sources, and the data from each source may yield an independent basis for assessing mortality risk; [0034] [0034] The underwriting server 104 retrieves data from a plurality of sources over a communication network 108), wherein the first data set comprises insurance claims data collected from one or more types of insurance offerings, wherein the first data set includes data from each of a plurality of insurance consumers ([0011] The applicant also provides authorization for the underwriting server to retrieve confidential information about the applicant [data from each of a plurality of insurance consumers]. The confidential information may include any of the following ... information from prior insurance applications concerning the applicant (i.e., from the Medical Information Bureau), and medical records [insurance claims data]; [0035] One exemplary data source is the Medical Information Bureau 114, which maintains its own database 124. The MIB database 124 includes data from prior insurance applications; [0048] data may be available from the insurance company's internal databases regarding in-force coverage, past declines, or rated cases; [0067] the MIB database also provides coded medical and non-medical information provided by member life insurance companies that have previously underwritten policies for the applicant); store the first data set from the one or more insurance data sources into a data store (10044] A customer database 338 stored in memory 306 stores data entered by the user, retrieved from an external source, or calculated based on other data); receive a second data set from a plurality of research organizations ([0009] an online insurance application process accesses a prescription database that provides current and/or historical information about prescriptions a person has filled. References herein to "a prescription database," "the prescription database," "an Rx database," or "the Rx database" apply to any database that can provide current and/or historical information about what prescriptions a person has filled; [0036] Prescription server 116 receives requests from underwriting server 104, including enough information to identify an individual person, and the prescription server returns records from the prescription database 126 that match the identified individual person; [0048] drugs are grouped into classes based on their potential indication of the level of mortality risk. The classification of drugs may be ... determined by other reference information such as the Physicians’ Desk Reference (PDR) ... an insurance carrier may develop drug classifications based on ... published medical research [plurality of research organizations]); store the second data set from the plurality of research organizations into the data store (10044] A customer database 338 stored in memory 306 stores data entered by the user, retrieved from an external source, or calculated based on other data); receive a third data set from one or more third party databases (10009] an online insurance application process accesses driving records from Departments of Motor Vehicles (DMV) or other Motor Vehicle Record (MVR) databases [third party databases]; [0057] the retrieval of data from external third party databases); store the third data set from the one or more third party databases into the data store (10044] A customer database 338 stored in memory 306 stores data entered by the user, retrieved from an external source, or calculated based on other data); for each of the plurality of insurance consumers, determine one or more risk modification factors based on the first, second, and third data sets and one or more risk methodologies ((0010] The application process may access data from multiple sources, and the data from each source may yield an independent basis for assessing mortality risk. The data from each of these sources is a factor; [0043] mortality calculation module 328 calculates mortality risk based on records from one or more departments of motor vehicles [third data set]; [0047] The data to be gathered may be available in the Medical Information Bureau (MIB) database ... the MIB database [insurance claims data] also provides coded medical or non-medical information, or may identify prior applications [insurance claims data- first data set] for insurance with the same or other insurance carriers ... an on line insurance application process uses this additional data to determine whether to offer coverage or to establish an appropriate premium rate [one or more risk modification factors]; (0048] mortality risk based on a prescription drug database. The prescription drug database provides a listing of the prescription drugs that the applicant has filled, which may provide information about mortality risk ... drugs are grouped into classes based on their potential indication of the level of mortality risk. The classification of drugs may be ... determined by other reference information such as the Physicians’ Desk Reference (PDR) ... an insurance carrier may develop drug classifications based on ... published medical research; (0067] The Rx database process 71 O retrieves historical records about prescription drugs the applicant has filled. Based on the classification of the drugs filled by the applicant, the online application process determines a mortality risk); based on the one or more risk modification factors, determine a risk profile for each of the plurality of insurance consumers (1001 OJ The data from each of these sources is a factor that combines with the other sources to calculate a final risk classification [a risk profile for each of the plurality of insurance consumers]; (0043) the mortality calculation module 328 calculates mortality risks based on multiple independent factors, then aggregates the results to compute a single overall mortality risk); and determine a segmentation of the plurality of insurance consumers based on the determined risk profiles, wherein the segmentation comprises a plurality of segmentation cohorts, wherein each of the plurality of segmentation cohorts contains a respective subset of the plurality of insurance consumers ( para 0053 “These goals include providing a speedy (e.g., on the order of tens of minutes) life insurance underwriting process for defined groups of applicants (such as those in the age group 18-40 inclusive) and policy face amounts (such as less than or equal to $500,000) through the analysis of specific user-provided information and information from one or more online databases”), wherein the segmentation is usable for insurance underwriting ((0010) all of the data is aggregated to produce one of three outcomes: the applicant may be transitioned to a traditional underwriting process; the applicant is provided with an offer for coverage; (0053) These goals include providing a speedy (e.g., on the order of tens of minutes) life insurance underwriting process for defined groups of applicants (such as those in the age group 18-40 inclusive) and policy face amounts (such as less than or equal to $500,000) through the analysis of specific user-provided information and information from one or more online databases; (0061) Information from process checks 512-522 are used to assign (526) a risk level or "class" to the applicant, and the risk level determines the premium; (0068) the applicable class for the applicant is computed as an average or weighted average of the classes determined by individual database checks. In some embodiments, the premium rate is determined based on the risk class of the applicant, the age of the applicant, and the proposed face value of the insurance); transmit the segmentation to a recipient over a communications network (abstract, offer is transmitted); perform predictive modeling based on the first, second, and third data sets  (para 0085 predictive models); and transmit the results of the predictive modeling to the recipient (abstract, offer is transmitted). 
	Specifically as to claim 2, wherein any of the first, second, and third data sets comprises social determinants of health data ((0048) drugs are grouped into classes based on their potential indication of the level of mortality risk. The classification of drugs may be provided by the remote prescription drug database, or may be determined by other reference information such as the Physicians’ Desk Reference (PDR). In some embodiments, an insurance carrier may develop drug classifications based on medical training, published medical research, published clinical trials, or other sources of information about prescription drugs; (0011) user enters information on the online forms, and submits them to the underwriting server. The information may include health information). 
	Specifically as to claim 3, wherein the social determinants of health data comprise data correlated to each of the plurality of insurance consumers by any of zip code data, county data, and state data, wherein the correlated data is filtered by any of age, gender, and location ((para 0055) The data fed over may include the applicant's full name, date of birth, gender, driver's license number and state of issuance ... including zip code). 
	Specifically as to claim 4, wherein any of the first, second, and third data sets comprises medical science data (para 0036) Prescription server 116 receives requests from underwriting server 104, including enough information to identify an individual person, and the prescription server returns records from the prescription database 126 that match the identified individual person; (para 0048) drugs are grouped into classes based on their potential indication of the level of mortality risk. The classification of drugs may be ... determined by other reference information such as the Physicians’ Desk Reference (PDR) ... an insurance carrier may develop drug classifications based on ... published medical research). 
	Specifically as to claim 5, wherein the medical science data comprises data correlated to risk indicators derived from medical research ((0048) drugs are grouped into classes based on their potential indication of the level of mortality risk. The classification of drugs may be ... determined by other reference information such as the Physicians’ Desk Reference (PDR) ... an insurance carrier may develop drug classifications based on ... published medical research). 
	Specifically as to claim 6, wherein any of the first, second, and third data sets comprises telematics data, wherein the telematics data comprises geolocation data for one or more of the plurality of insurance consumers (para 0094-0097 discloses physical activity and travel data which is within the scope of  location data.  The data serves to determine the applicant’s level of physical activity and movement).
	Specifically as to claim 9, wherein the respective subset of the plurality of insurance consumers of each of the plurality of segmentation cohorts is based on the risk profile of the respective subset of the plurality of insurance consumers  (para 0053 “These goals include providing a speedy (e.g., on the order of tens of minutes) life insurance underwriting process for defined groups of applicants (such as those in the age group 18-40 inclusive) and policy face amounts (such as less than or equal to $500,000) through the analysis of specific user-provided information and information from one or more online databases”).
	Specifically as to claim 15, wherein the recipient is any of an insurance company and a financial institution (para 0085 and 0086).

Response to Arguments
Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive. 
With regards to applicant’s arguments with regards to 35 USC 101, applicant has not provided any reasoning.  Applicant has merely provided the statement “While Applicant disagrees, in the interest of advancing prosecution efficiently, Applicant has amended claim 1 to clarify that it recites a practical application of, and significantly more than, any alleged judicial exception” without any further reasoning.  Examiner disagrees.  See above rejection for specific reasoning.
With regards to applicant’s argument “Respectfully, Mullins fails to disclose all of the features of amended claim 1,” Examiner respectfully disagrees.  Mullins discloses “determine a segmentation of the plurality of insurance consumers based on the determined risk profiles, wherein the segmentation comprises a plurality of segmentation cohorts, wherein each of the plurality of segmentation cohorts contains a respective subset of the plurality of insurance consumers ( para 0053 “These goals include providing a speedy (e.g., on the order of tens of minutes) life insurance underwriting process for defined groups of applicants (such as those in the age group 18-40 inclusive) and policy face amounts (such as less than or equal to $500,000) through the analysis of specific user-provided information and information from one or more online databases”), wherein the segmentation is usable for insurance underwriting ((0010) all of the data is aggregated to produce one of three outcomes: the applicant may be transitioned to a traditional underwriting process; the applicant is provided with an offer for coverage; (0053) These goals include providing a speedy (e.g., on the order of tens of minutes) life insurance underwriting process for defined groups of applicants (such as those in the age group 18-40 inclusive) and policy face amounts (such as less than or equal to $500,000) through the analysis of specific user-provided information and information from one or more online databases; (0061) Information from process checks 512-522 are used to assign (526) a risk level or "class" to the applicant, and the risk level determines the premium; (0068) the applicable class for the applicant is computed as an average or weighted average of the classes determined by individual database checks. In some embodiments, the premium rate is determined based on the risk class of the applicant, the age of the applicant, and the proposed face value of the insurance); transmit the segmentation to a recipient over a communications network (abstract, offer is transmitted); perform predictive modeling based on the first, second, and third data sets  (para 0085 predictive models); and transmit the results of the predictive modeling to the recipient (abstract, offer is transmitted).”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Crabtree et al. disclose risk quantification for insurance.  Apte et al. disclose data mining and underwriting.  Ross et al. disclose needs assessments.  Ellis et al disclose risk assessment concepts.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740.  The examiner can normally be reached on Monday-Thursday 6am-3pm.
.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691